DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on2/22/2021 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH PARKER/               Supervisory Patent Examiner, Art Unit 2815            
                                                                                                                                                                             
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (6,747,310 B2).
Regarding claim 5, Fan et al. disclose a memory device (see Title), comprising:
	a substrate  of a semiconductor material of a first conductivity type (¶ 0046);

	each of the active regions including a plurality of pairs of memory cells (see Fig. 2A), each of the memory cell pairs includes:
	first and second regions (36) spaced apart in the substrate and having a second conductivity type different than the first conductivity type (although Fan et al. do not disclose the specific conductivity type of the first and second regions, as the substrate is disclosed to have different conductivity types in ¶ 0046, whatever the conductivity type of the first and second regions, the substrate can be chosen to have a different conductivity type), with a continuous channel region in the substrate extending between the first and second regions (not labeled in Fig. 2A; see Examiner annotated copy, below);
	a first floating gate (left “Floating Gate” in Fig. 2A) disposed over and insulated from a first portion of the channel region (portion directly beneath first floating gate) adjacent to the first region,
	a second floating gate (right “Floating Gate”) disposed over and insulated from a second portion of the channel region (portion directly beneath second floating gate) adjacent to the second region;
	an erase gate (29) disposed over and insulated from a third portion of the channel region (portion directly beneath erase gate) between the first and second channel region portions,
	a first coupling gate (left “Control Gate”) disposed over and insulated from the first floating gate, and
	a second coupling gate (right “Control Gate”) disposed over and insulated from the second floating gate;
	control circuitry (see Fig. 9) configured to erase one of the pairs of memory cells by applying to the one pair of memory cells:

	a zero voltage to the second region,
	a first negative voltage to the first coupling gate,
	a second negative voltage to the second coupling gate, and
	a positive voltage to the erase gate (see Table 1. To erase a pair of memory cells, both cells of the pair will need to be selected, either simultaneously or non-simultaneously. As such, each coupling gate will have a negative voltage applied at some step during the erasing process).
	With regards to the purpose of the gates being “for controlling a conductivity” of various portions of the channel region, this language refers to how the components are intended to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). As the gates of Fan et al. are capable of controlling those portions of the channel region given sufficient electrical signals, the device of Fan et al. satisfies these limitations.

    PNG
    media_image1.png
    218
    624
    media_image1.png
    Greyscale

	Regarding claim 6, Fan et al. disclose that the first and second negative voltages are the same (see Table 1; Fan et al. do not distinguish between the voltages applied the coupling gates).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (6,747,310 B2) in view of Liu et al. (US 7,868,375 B2).
Regarding claim 7, Fan et al. disclose a memory device (see Title), comprising:
	a substrate  of a semiconductor material of a first conductivity type (¶ 0046);
	spaced apart isolation region (60 in Fig. 5) formed on the substrate which are substantially parallel to one another and extend in a first direction, with an active region between each pair of adjacent isolation regions also extending in the first direction (see Fig. 5);
	each of the active regions including a plurality of pairs of memory cells (see Fig. 2A), each of the memory cell pairs includes:
	first and second regions (36) spaced apart in the substrate and having a second conductivity type different than the first conductivity type (although Fan et al. do not disclose the specific conductivity type of the first and second regions, as the substrate is disclosed to have different conductivity types in ¶ 0046, whatever the conductivity type of the first and second regions, the substrate can be chosen to have a different conductivity type), with a continuous channel region in the substrate extending between the first and second regions (not labeled in Fig. 2A; see Examiner annotated copy, below);
	a first floating gate (left “Floating Gate” in Fig. 2A) disposed over and insulated from a first portion of the channel region (portion directly beneath first floating gate) adjacent to the first region,
	a second floating gate (right “Floating Gate”) disposed over and insulated from a second portion of the channel region (portion directly beneath second floating gate) adjacent to the second region;
	an erase gate (29) disposed over and insulated from a third portion of the channel region (portion directly beneath erase gate) between the first and second channel region portions,
	a first coupling gate (left “Control Gate”) disposed over and insulated from the first floating gate, and
	a second coupling gate (right “Control Gate”) disposed over and insulated from the second floating gate;
	control circuitry (see Fig. 9) configured to erase one of the pairs of memory cells by applying to the one pair of memory cells:
	a zero voltage to the first region,
	a zero voltage to the second region,
	a first negative voltage to the first coupling gate, and
	a positive voltage to the erase gate (see Table 1).

	With regards to the purpose of the gates being “for controlling a conductivity” of various portions of the channel region, this language refers to how the components are intended to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). As the gates of Fan et al. are capable of controlling those portions of the channel region given sufficient electrical signals, the device of Fan et al. satisfies these limitations.
Fan et al. disclose applying a negative voltage to the second coupling gate and do not disclose applying a zero or positive voltage to the second coupling gate. However, Liu et al. disclose, as an alternative to applying a negative voltage to a coupling gate, zero voltage may instead be applied (see the first table of Liu et al.). There is a benefit to applying a zero voltage of a negative voltage in that fewer electrical signals need to be applied. It would have been obvious to one having ordinary skill in the art at the time of the invention to apply a zero voltage to the second coupling gate in lieu of a positive negative voltage for this benefit.

    PNG
    media_image1.png
    218
    624
    media_image1.png
    Greyscale

Response to Arguments
	Applicant’s arguments filed 2/22/2021 have been fully considered.
Applicant argues (beginning on Page 8 of the Appeal Brief):
	“1. Fan does not disclose a ‘continuous channel region in the substrate extending between the first and second regions.’”
	1A.	Applicant attempts to support this argument by stating (Page 9 of the Appeal Brief), “[f]irst, the Examiner’s interpretation is inconsistent with the well-known and commonly understood meaning of ‘channel region,’” and quotes definitions of ‘channel’ Applicant found at www.semi1source.com and, allegedly, www.renesas.com (the Examiner notes that the link provided by Applicant for renesas.com is non-functional and the actual link (https://www.renesas.com/us/en/support/glossary) does not even define a channel).

	This argument is not persuasive for multiple reasons. First, Applicant is providing a definition for a “channel” but Applicant did not claim a channel. Instead, Applicant claimed a “channel region.” A ‘region,’ per Merriam-Webster, is “an indefinite area.”1 For clarification, Webster provides the usage example of “a pain in the region of the heart” which Webster defines as the “indefinite area surrounding” the heart. Correspondingly, a ‘channel region’ will be an indefinite area surrounding a channel. As such, even if Applicant correctly identified what can and cannot be considered a channel in Fan, the portion identified by the Examiner would still be a continuous area surrounding the channel and may, therefore, be appropriately considered a continuous “channel region.”
	Secondly, Applicant’s “channel region” FAILS the definitions Applicant relies upon. Applicant’s provided definition states that a channel is a “highly conductive region connecting source and drain” or “the region separating the source and drain” but Applicant does not have a source. Specifically, Applicant’s invention if based on “the elimination of the source region” (Page 3 of Appeal Brief; a feature which Applicant has not yet claimed). As such, one having ordinary skill in the art would not use Applicant’s provided definitions for a channel (let alone a ‘channel region’) as such definitions would result in Applicant failing to claim the invention.
	Thirdly, by Applicant’s own admission, the portion of Fan identified by the Examiner satisfies a “channel region.” Applicant concludes this section (middle of Page 10 of the Appeal Brief) by stating that one having ordinary skill in the art “would interpret ‘channel’ or ‘channel region’ to be the region of the substrate between the drains and directly underneath the various gates”. This is exactly the portion of Fan that Examiner mapped.
	In sum, 	Applicant’s specification discloses a “channel region” which differs significantly from how that term is used in the art and the Applicant has failed to provide any sufficient, even if unconventional, definition of “channel region” which would include Applicant’s disclosure (i.e., not rely on any source) but exclude the prior art.


    PNG
    media_image2.png
    312
    853
    media_image2.png
    Greyscale


1B. 	Applicant further argues (Page 10 of the Appeal Brief) that “[s]econd, the Examiner’s interpretation of ‘channel region’ is inconsistent with the Present Specification. The channel region 16, as shown in Fig. 3, is clearly defined as the channel-shaped area that extends between the drain regions 12A and 12B, while the area underneath is simply the substrate 22.”

	This argument is not persuasive for multiple reasons. As an initial matter, the ‘channel region’ being “the channel-shaped area’ is not a clear definition, rather it is a circuitous statement. Further, there is no delineation between a channel region and a substrate in Fig. 3 because the channel region is in the substrate, not over it. Applicant’s claim 5 explicitly states “a continuous channel region in the substrate.” The Examiner’s mapping of a continuous channel region also in a substrate is, therefore, not inconsistent with Applicant’s Specification.
1C.	Applicant further argues (Page 10 of the Appeal Brief) that “[t]hird, the Examiner’s interpretation of “channel region” is inconsistent with Fan, which defines the two different channel regions 37 of either side of the source region 34, as opposed to the entire substrate as a single source region as interpreted by the Examiner.”

	This argument is not persuasive as the Examiner never, in any Office Action, stated that the entire substrate is a single source region and Applicant has not, and cannot, provide any indication where any such interpretation was alleged by the Examiner. The source region of Fan is clearly element 34 in Fig. 2A, which is described as a “source diffusion.”
	Further, the entire area identified by Examiner as being a continuous channel region is not inconsistent with Fan. While Applicant’s cited portion of Fan described portions 37 as “mid channel regions” (Fan 3:10), Applicant has presented no supporting evidence to preclude a plurality of regions from also being considered a region. To the contrary, Applicant’s own Specification describes a combination of two regions to be a single region (¶ 0018 of Applicant’s Specification describes “a drain region . . . 12A and 12B” in Fig. 3, 12A and 12B themselves being distinct regions.”
1D. 	Applicant further argues (Page 11 of the Appeal Brief) that “[f]ourth, the Examiner’s interpretation of “channel region” would cause the device to perform in a completely different manner and render it inoperable for any of its intended purposes.”

	This argument is not persuasive because Applicant’s argument hinges on Fan not intending to use the memory device in a certain manner. However, courts have held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Fan discloses each and every structural limitation of claim 5 and, although Fan did not intend to operate the device as Applicant discloses, Applicant has presented no evidence to suggest that the device of Fan could not operate as such. While the Applicant could obtain a patent for a method regarding a new use of an old product, “[a] bedrock principle of patent law is that old inventions cannot be patented. And a new use for an old invention does not render the old invention patentable.” Sean B. Seymore, Patenting New Uses for Old Inventions, 73 Vanderbilt L. R. 479, 479 (2020).
	1E. Applicant further argues (Page 12 of the Appeal Brief) that “[f]ifth, the Examiner cites to the Applicant’s specification itself [that] ‘a current can be carried from one drain to another if the appropriate voltages are applied’ [but in Applicant’s device] there is no intervening source region between the drain regions that divides the path for the electrons . . . .”

This argument is not persuasive as Electrons are not required to flow in a straight line. It is a basic principle of introductory physics that electrons can flow through bends in materials (e.g., phone charging cables are not required to be kept straight to be used as electrons flow through the bends in wires). An intervening region will not preclude current from moving from one drain of Fan to the other is appropriate voltages are applied. While Fan does not disclose using the device in this manner, the device is still capable of doing so if the appropriate voltages are applied.
1F. 	Applicant further argues (Page 13 of the Appeal Brief) that “[s]ixth, even if the Examiner’s interpretation of channel region were reasonable . . . . then the alleged channel region would no longer extend ‘between the first and second regions.’”

Applicant appears to support this argument by stating that Examiner’s markings “clearly extend beyond the drains in all directions.” This argument is not persuasive for multiple reasons.
Firstly, Applicant never claimed that the continuous channel region extends strictly between the first and second regions. One having ordinary skill in the art would understand a component “extending between” two items as allowing the component to extend past one or both of the items.
Secondly, Applicant’s characterization of Examiner’s “markings” (shown on Page 13 of the Appeal Brief) is erroneous. The markings do not extend beyond the drains in all directions. Specifically, the markings do not extend above the drains, to the left of the left drain, or to the right of the right drain. 
G. Applicant further argues (Page 13 of the Appeal Brief) that Examiner’s prior explanation to the Applicant that a “channel” is not the same as a “channel region” is not supported properly supporting for “rejections on obviousness” and Applicant further cites the MPEP and the Federal Circuit for requiring “some rational underpinning to support the legal conclusion of obviousness.”
This argument is not persuasive as the prior rejection of claim 5 was one of anticipation, not obviousness. Applicant’s argument and citations are not applicable.
“2. Fan does not disclose an ‘erase gate disposed over and insulated from a third portion of the channel region between the first and second channel region portions for controlling a conductivity of the third portion of the channel region.’” (Page 14 of Appeal Brief)
As the Examiner identified in the rejection of claim 5, the “third portion of the channel region” is the portion directly beneath the “erase gate” in Fig. 2A of Fan (i.e., beneath the source diffusion) while the first and second portions of the channel region are the portions of the channel region beneath the “floating gate[s]” of Fan. The erase gate is therefore over and insulated (by means of an unlabeled gate insulator) from the third portion and the third portion is between the first and second channel region portions.
Applicant attempts to support their second point by arguing that “[b]ecause Fan requires a source region and makes no teaching or suggestion that the removal of the source region would provide any benefits, Fan does not teach ‘an erase gate disposed over and insulated from a third portion of the channel region between the first and second channel region portions.’” (Page 15 of Appeal Brief). This Argument is not persuasive as the inclusion of an intervening source region does not change the fact that the erase gate is over the third portion or that the third portion is between the first and second channel regions. Applicant never claimed that the erase gate is directly on the third portion of the channel region and one having ordinary skill in the art recognizes that “over” allows for intervening components. Further, Applicant uses this same rationale as Applicant’s erase gate is not directly on the third portion of the channel region but is specifically claimed to be “insulated from [the] third portion,” also by means of an unlabeled insulator.
Applicant further argues that the claim limitation of “for controlling a conductivity” is not intended use but is, instead, “a structural limitation” which is “inherently dictated by the proximity of the gate” (Page 15) and that “there is no gate [in Fan] in close proximity to the semiconductor under the source region.” This argument is not persuasive as Applicant’s claim limitation that one component is “over” another does not convey any level of proximity. That is, a component could be “over” a while being only a micron away but it can also be “over” another component while a full meter away. “Over” is related to orientation; it has no special imbued requirement of distance (i.e., “proximity”).
Further, one having ordinary skill in the art recognizes that the electric field emitted from the erase gate will extend beneath the source diffusion region of Fan and affect the conductivity of the underlying third portion of the channel region. Applicant has presented zero evidence to support the bizarre notion that electric fields cannot extend through solid material. Further, Applicant’s own Specification discloses that electric fields can go through solid material to reach underlying components as the electric field from Applicant’s erase gate is “insulated from” the underlying material. Applicant’s cited paragraphs in no part disclose any discussion of proximity, let alone any maximum proximity which Fan exceeds which would be necessary to support an argument that the third portion of the channel region of Fan is, somehow, too far away from the erase gate.
“3. Fan does not disclose control circuitry configured to erase one of the pairs of memory cells by applying ‘a second negative voltage to the second coupling gate.’” (Page 16 of Appeal Brief). 
 Applicant’s arguments are directed toward the erasing operation of the memory device. In Applicant’s device, negative voltages are applied to the first and second coupling gates simultaneously. Applicant states that Fan discloses that in erasing a memory cell, only one of the coupling gate have a negative voltage applied and that Fan, therefore, does not teach the claimed limitations.
However, Applicant explicitly claimed that a “pair of memory cells” is erased as opposed to only a single memory cell within one of the pairs. As such, to erase the pair of memory cells of Fan, both will need to be selected (whether or not they are selected simultaneously is irrelevant) and both coupling gates will, therefor, have negative voltages applied at some point. Whether the control circuitry is configured to apply these negative voltages simultaneously is irrelevant because Applicant did not claim that the voltages are applied simultaneously. As such, in order to erase a “pair” of memory cells, the control circuitry will, at some point, apply a first negative voltage to the first coupling gate to erase a first memory cell of the pair and apply a second negative voltage to the second coupling gate to erase a second memory cell of the pair.
However, for the sake of clarity of the record, the Examiner withdraws the finality of the prior Office Action to add clarification for the Applicant that, in erasing a pair of memory cells, two memory cells are erased and, as such, the erasing operations will need to be applied to each cell of the pair.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/region; Definition 2 (Last accessed Jun 5, 2021).